DETAILED ACTION

Applicant’s response to the Election/Restriction requirement received on 6/6/22 has been entered. Applicant’s election without traverse of Group I, claims 38-42, is acknowledged. 
Claims 38-46 are pending in this application. Claims 43-46 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22. Claims 38-42 are therefore currently under examination. An action on the merits follows. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Please note that the examiner of record has changed. See the concluding paragraphs for additional details.

Information Disclosure Statement

Information disclosure statements (IDS) were submitted on 6/6/22 and 9/18/20. The IDS filed on 6/6/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98. 
The IDS filed on 9/18/20 is not fully in compliance with 37 CFR 1.97 and 1.98.  37 CFR 1.98 (a)(1) states, “U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents”. 37 CFR 1.98 (b)(5) states, “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication”. The IDS filed on 9/18/20 is a jumbo IDS listing more than 1,663 citations. The following citations are not in compliance with 37 CFR 1.98:
-Citation NPL 2 list seven different publications, including a U.S. Patent Application Publication, foreign patent applications, and other publications which do not include the requisite publication information. Each of these references must be listed separately in the correct section of the IDS and provide complete publication information as set forth in 37 CFR 1.98(a)(1) and (b)(5). 
-Citation NPL 8 does not provide sufficient publication information or number of pages of the “Acknowledgement of Receipt”
-Citation NPL 20 does not provide any publication information other than date and pages for “Andrew, Simon”. 
-Citations NPL 21 and NPL 22 are listed as “undated” and does not provide any publication information for these “Annexes”.
-Citation NPL 147 is cited as a Canadian IPO office action but further lists five additional references including a U.S. Patent Application Publication and foreign patent applications, which do not include the requisite publication information. Each of these references must be listed separately in the correct section of the IDS and provide complete publication information as set forth in 37 CFR 1.98(a)(1) and (b)(5). 
-Citation NPL 165 does not list the publication date or pages for the “CD Marker Handbook”.
-Citation NPL 221, 222, and 223 each list a number of different publications, including a U.S. Patents, U.S. Patent Application Publications, foreign patent applications, and other publications which do not include the requisite publication information. Each of these references must be listed separately in the correct section of the IDS and provide complete publication information as set forth in 37 CFR 1.98(a)(1) and (b)(5). It is further noted that at least one reference listed in each of  NPL 221, 222, and 223 is also listed in other Citations and are thus duplicates.
-Citation NPL 296 and 297 each list a number of different publications, including a U.S. Patents, U.S. Patent Application Publications, foreign patent applications, and other publications which do not include the requisite publication information. Each of these references must be listed separately in the correct section of the IDS and provide complete publication information as set forth in 37 CFR 1.98(a)(1) and (b)(5). It is further noted that at least one reference listed in each NPL 296 and 297 is also listed in another Citation and thus are duplicates.
-Citation NPL 349 and 350- these citations appear to list a number of documents including U.S. Patents, U.S. Patent Application Publications, foreign patent applications, and other publications which do not include the requisite publication information. Each of these references must be listed separately in the correct section of the IDS and provide complete publication information as set forth in 37 CFR 1.98(a)(1) and (b)(5).
-Citation NPL 510 provides no publication information or date for “First Auxiliary Request”.
-Citation NPL 547 provides no publication information or date for the Title listed.
-Citation NPL 709 provides a date but no publication information for “Joyner”.
-Citation NPL 882 provides no date or numbers of pages for “MeM, quadrature”.
-Citation NPL 892 and NPL 893 do not list any publication information, including date of publication, or list the number of pages of either of these documents.  
-Citation NPL 937 and NPL 938 do no list any publication information or date for these “datasheets”. 
-Citation NPL 954 does not list the website URL or any other publication information, date, or page numbers/number of pages for “Mouse Bac end sequencing project”.
-Citation NPL 976 is a duplicate of NPL 975.
-Citation NPL 1073 does not provide a date for this document
-Citation NPL 1098 and 1099 does not provide any publication information, date, or pages for either of these documents.
-Citation NPL 1101 and 1102 appear to list a number of documents including U.S. Patents, U.S. Patent Application Publications, foreign patent applications, and other publications which do not include the requisite publication information. Each of these references must be listed separately in the correct section of the IDS and provide complete publication information as set forth in 37 CFR 1.98(a)(1) and (b)(5). Note that some of these references appear to be duplicates of other citations.
-Citation NPL 1110 does not provide publication information or date of publication for this document.
-Citation NPL 1153-1155, 1157-1160, and 1164-1167 all lack the publication date for Sambrook.
-Citation NPL 1270 provides no publication information or date of publication for this document.
-Citation NPL 1301 provides no publication information or date of publication for this document
-Citation NPL 1302 does not provide any publication or other information for this translation
-Citation NPL 1357 is missing a date for this document
Due to the extreme size of this filing, it is suggested that applicant review the document for any additional non-compliant citations listings. 
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 38-40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '857, in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901. 
Lonberg et al. teaches transgenic mice with disrupted endogenous immunoglobulin loci whose genome comprises human unrearranged or rearranged human immunoglobulin heavy and light chain transcripts useful for producing human or humanized antibodies (Lonberg et al., paragraphs 16-17, 25, Figure 33, 196-197, 201, 222, 232-233, and 265). Lonberg et al. further teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region (Lonberg et al., claims 10-20). Lonberg et al. teaches that a preferred embodiment is a transgenic mouse comprising a rearranged light chain transgene and an unrearranged heavy chain transgene (Lonberg et al., paragraph 201). Lonberg et al. further teaches that the rearranged light chain is a kappa light chain (Lonberg et al. paragraphs 481-482). In particular, Lonberg et al. teaches that transgenic mice generated from a transgene construct comprising a rearranged human light chain variable region can be bred with human heavy chain transgenic mice to produce a mouse which expresses a spectrum of antibodies in which the diversity of the primary repertoire is contributed by the unrearranged heavy chain transgene (Lonberg et al., paragraph 482). Lonberg et al. further teaches that, “The advantage of this scheme, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs” (Lonberg et al., paragraph 482).  
In regards to the unrearranged heavy chain, Lonberg et al. teaches that the unrearranged human heavy chain transgene comprises several human VH, DH, and JH gene segments (see for example Lonberg et al., Figure 25 for the pHC2 transgene). Lonberg et al. also teaches to disrupt one or both of the endogenous mouse light chain or heavy chain regions by disrupting the J region, which results in functional silencing of these loci (Lonberg et al., paragraphs 17, 35, 37,296, and 298). Lonberg et al. also teaches that the transgene comprises a kappa or lambda light chain promoter, either human or mouse, and other regulatory sequences such as a mouse kappa light chain intronic enhancer, a mouse 3' kappa enhancer, and the combination of an intronic enhancer with a 3' enhancer (Lonberg et al., paragraphs 200, 227, 252, 266, 473, 480, and 706). 
While Lonberg et al. clearly teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region, Lonberg et al. does not specifically teach a transgenic mouse comprising a rearranged human light chain transgene which expresses chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region. However, as discussed in detail above, Lonberg et al. does specifically teach that transgenic mice expressing human light chain variable regions can be made using either an unrearranged or rearranged human immunoglobulin light chain transgene. Lonberg et al. further provides specific motivation for using a rearranged rather than an unrearranged light chain transgene by teaching that the advantage of using a rearranged light chain transgene, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs (Lonberg et al., paragraph 482). Furthermore, at the time of filing, Murphy et al. teaches that mice producing fully human antibodies have reduced affinity to mouse receptors compared which affects B cell maturation and survival and that this can be avoided by producing mice which express chimeric antibodies comprising human variable regions and mouse constant regions (Murphy et al., pages 42-43). According to Murphy et al., the mouse Fc regions in the chimeric antibodies are more specific than human Fc regions in their interactions with Fc receptors and other receptors important for strong and specific immune response, proliferation and maturation of B cells, and affinity maturation of antibodies (Murphy et al., pages 43-44). Thus, based on the motivation provided by Lonberg et al. to make a transgenic mouse whose genome comprises a human immunoglobulin light chain transgene and which expresses a chimeric immunoglobulin light chain comprising a human light chain variable region and a mouse light chain constant region, the motivation provided by Lonberg et al. to use a rearranged human immunoglobulin light chain transgene over an unrearranged light chain transgene, the detailed guidance provided by Lonberg et al. for making immunoglobulin light chain transgenes comprising a rearranged human light chain variable region, and the motivation to use mouse constant region genes over human constant region genes in transgenic mice taught by Murphy et al., it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic mouse whose genome comprises a transgene comprising a human rearranged light chain variable region operably linked to a mouse light chain constant region and which expresses a chimeric light chain comprising a human variable region and a mouse constant region with a reasonable expectation of success. 
While Lonberg et al. does not suggest any specific rearranged human light chain variable region, Lonberg et al. does teach the importance of generating antibody diversity in the disclosed transgenic mice. de Wildt et al. teaches that diversity is generated both by combinatorial rearrangement of different gene segments and the association of different heavy and light chains which generates a primary repertoire, and by somatic mutation and receptor editing which results in the secondary repertoire (de Wildt et a., page 895). Thus, in order to ensure added diversity in the repertoire due to somatic mutation and receptor editing, it would have been prima facie obvious to the skilled artisan at the time of filing to select a germline rearranged human light chain variable region sequence rather than a rearranged sequence that has already undergone somatic hypermutation. For example, de Wildt et al. teaches that Vk 02/12 (also known as Vk1-39) is one of the most common human V gene segments found in the human antibody repertoire (de Wildt et al., page 896, Figure 1). De Wildt et al. further teaches that the germline sequence of human V region gene segments was known at the time of filing, see for example the V-BASE Sequence Directory (de Wildt et al., page 897). Thus, based on the high frequency of usage of the Vk1-39 variable region gene segment in the human antibody repertoire taught by de Wildt et al., it would have been prima facie obvious to the skilled artisan to make a transgenic mouse according to the teachings of Lonberg et al., in view of Murphy et al. and de Wildt et al. where the rearranged germline variable gene sequence comprises a human germline IgkV1-39 gene segment and a germline IgKJ gene segment with a reasonable expectation of success. 

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '857, in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901, as applied to claims 38-40 and 42 above, and further in view of US Patent Application Publication 2006/0205077 (2006), hereafter referred to as Schwenk et al.
The teachings and motivation provided by Lonberg et al., Murphy et al., and de Wildt et al. for making a transgenic mouse whose genome comprises a transgene comprising a human rearranged germline Vk gene segment joined to a germline human Jk gene segment operably linked to a mouse light chain constant region and which expresses a chimeric light chain comprising a human variable region and a mouse constant region with a reasonable expectation of success, is set forth in detail above. 
While Lonberg et al. teaches to integrate a transgene as described above into the genome of a mouse, Lonberg et al. does not specifically teach to insert the transgene into a Rosa26 locus. However, at the time of filing,  Schwenk et al. teaches that the Rosa26 locus is a suitable integration site allowing strong and predictable expression of inserted transgenes carrying exogenous promoters for the efficient generation of transgenic organisms such as mice with a predictable transgene expression pattern (Schwenk et al., abstract and paragraphs 9-13). Therefore, in view of the benefits of the Rosa26 locus for transgene integration taught by Schwenk et al., it would have been prima facie obvious to the skilled artisan at the time of filing to target the integration of the heterologous light chain transgene comprising the rearranged human germline Vk-Jk sequence to the Rosa26 locus in order to allow strong and predictable expression of the transgenic human light chain with a reasonable expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-5 of U.S. Patent No. 9,765,133, hereafter referred to as the ‘133 patent, OR 2) claims 1-4 of U.S. Patent No. 9,951,124, hereafter referred to as the ‘124 patent, OR 3) claims 1-14 of U.S. Patent No. 10,966,411, hereafter referred to as the ‘411 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The claims in each of the ‘133, ‘124, and ‘411 patents represent a species of the instant claims products. Specifically, the ‘133, ‘124, and ‘411 patent claims all recite products which are narrower than the instant claims in that they are limited to transgenic mice, as recited in instant dependent claim 40. Claim 1 of the ‘124 patent further recite a specific species of the instant products where the transgene comprising a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin light chain germline J gene segment such that there is no mutation due to said fusion, wherein said fused human V/J gene segments encode a rearranged human immunoglobulin light chain variable region, wherein the transgene is inserted by site-specific integration in the murine Rosa locus, and wherein the transgene further comprises a murine constant region gene segment , as recited in instant dependent claim 41 and 42. Claim 1 of the ‘411 patent recites a similar species where the transgene further comprises a murine constant region gene segment, and claim 9 of the ‘411 patent recites that the transgene is inserted into the Rosa locus as recited in instant claim 41. Claim 1 of the ‘133 patent is the narrowest species compared to the instant claims as claim 1 of the ‘133 patent limits the single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin light chain germline J gene segment to a human immunoglobulin light chain germline Ig kappa V1-39 gene segment and further recites insertion of the transgene into the Rosa locus. As such, each of ‘133, ‘124, and ‘411 patent claims recite a species of the instant claims which include all the limitations recited in instant claims 38-42. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, claims 38-42 are rendered obvious by the claims in each of the ‘133 patent, the ‘124 patent, or the ‘411 patent separately. 

Claims 38-42 are rejected on the ground over claims 1-3 of U.S. Patent No. 9,944,695, hereafter referred to as the ‘695 patent.
The ‘695 patent claims are methods claims rather than product claims. However, the ‘695 patent claims recites the use of a product which is a species of the instant claimed products. Specifically, the ‘695 patent claims recite the use of a transgenic mouse whose genome comprises a transgene comprising a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin light chain germline J gene segment such that there is no mutation due to said fusion, wherein said fused human V/J gene segments encode a rearranged human immunoglobulin light chain variable region, wherein the transgene is inserted by site-specific integration in the murine Rosa locus, and wherein the transgene further comprises a murine constant region gene segment , as recited in instant dependent claim 41 and 42. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, claims 38-42 are rendered obvious by the claims ‘695 patent. 

Claims 38-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1, 15, and 21-25 of copending application 15/870,621, hereafter referred to as the ‘621 application, OR 2) claims 1, 3-4, 22, 25, 27, and 31-35 of copending application 15/866,374, hereafter referred to as the ’374 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The pending claims in each of the ‘621, and ‘374 patent applications recite a product (the ‘621 application), or the use of a product (the ‘374 application), which is narrower than the instant claimed products in that the patent application claims are limited to transgenic mice. The claims in each of the ‘621 and ’374 patent application recite species of the instant claims which comprise the same limitations as claimed including that the single human immunoglobulin light chain V gene segment fused to a single human immunoglobulin light chain J gene segment comprises germline gene segment sequences (claim 25 of the ‘621 application, and claim 1 of the ‘374 application ), wherein said fused human V/J gene segments encode a rearranged human immunoglobulin light chain variable region, and wherein the transgene further comprises a murine constant region gene segment (claim 23 of the ‘621 application, and claim 26 of the ‘374 application). It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, claims 38-42 are rendered obvious by the claims in each of the ‘621 application, or the ‘374 application separately. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, please note that claims in application 15/870,621 have been allowed and upon issuance of a patent based on the claims in the ‘621 application, the provisional rejection over this application will become non-provisional. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Joseph Woitach, can be reached at (571) 272-0739. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633